                       Case 7:19-cv-00205-WLS Document 3 Filed 02/18/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Middle District
                                                  __________          of__________
                                                             District of Georgia

                                                                 )
                                                                 )
Terri Boatwright Cothron
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 7:19-CV-205
                                                                 )
                                                                 )
Lanier Collection Agency & Services, Inc.                        )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
 Lanier Collection Agency & Services, Inc.
 c/o Matthew T. Carlisle
 18 Park of Commerce Boulevard
 Savannah, Georgia 31405

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:       Matthew T. Berry
                                           Berry & Associates, LLC
                                           2751 Buford Highway, Suite 600
                                           Atlanta, GA 30324

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:   2/18/2020                                                               s/S.B. DeCesare
                                                                                     Signature of Clerk or Deputy Clerk
